Name: Commission Regulation (EEC) No 269/93 of 5 February 1993 fixing the definitive production aid for certain processed tomato products in respect of the 1992/93 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff;  economic policy
 Date Published: nan

 No L 30/54 Official Journal of the European Communities 6. 2. 93 COMMISSION REGULATION (EEC) No 269/93 of 5 February 1993 fixing the definitive production aid for certain processed tomato products in respect of the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 3 (4) and (5) thereof, Whereas Article 2 of Council Regulation (EEC) No 989/84 (3), as last amended by Regulation (EEC) No 1755/92 (4), introducing a system of guarantee thresholds for certain processed fruit and vegetable products, in particular for processed tomato products, lays down that where the guarantee threshold is exceeded, the production aid to be reduced for the current marketing year ; whereas, moreover, the overrun in the guarantee threshold is to be calculated on the basis of the quantities covered by production aid application during the 1992/93 marketing year ; Whereas Regulation (EEC) No 989/84 fixes, in respect of the 1992/93 marketing year, a guarantee threshold corres ­ ponding to a volume of fresh tomatoes of 6 596 787 tonnes ; whereas 4 317 339 tonnes are destined for the manufacture of tomato concentrate, 1 543 228 tonnes are destined for the manufacture of whole peeled tomatoes and 736 220 tonnes are destined for the manufacture of other processed tomato products ; Whereas, according to the final communications sent by the Member States under Commission Regulation (EEC) No 2010/92 of 20 July 1992 derogating for the 1992/93 marketing year from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vcegetables (*), the quantities being subject to a request for production aid concerned 3 639 989 tonnes for tomato concentrate, 1 107 313 tonnes for whole peeled tomatoes and 849 279 tonnes for other processed tomato products ; Whereas it follows from the foregoing that there is no overrun of guarantee and, whereas, consequently, the provisional level of production for other processed tomato products aid fixed by Commission Regulation (EEC) No 2023/92 (6) becomes definitive ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, HAS ADOPTED THIS REGULATION : Article 1 The provisional level of production aid fixed by Regula ­ tion (EEC) No 2023/92 shall be definitive for the products listed in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 5 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 166, 20. 6. 1992, p. 5. (3) OJ No L 103, 16. 4. 1984, p. 19 . (4) OJ No L 180, 1 . 7. 1992, p. 25. O OJ No L 203, 21 . 7. 1992, p. 11 . (6) OJ No L 207, 23. 7. 1992, p. 11 . i 6. 2. 93 Official Journal of the European Communities No L 30/55 ANNEX I PRODUCTION AID Product ECU/100 kg net 1 . Preserved whole unpeeled tomatoes of the Roma and similar varieties 5,199 2. Frozen whole peeled tomatoes : (a) of the San Marzpno varieties 10,531 (b) of the Roma and similar varieties 7,427 3. Preserved peeled tomatoes, non-whole or in pieces 4. Preserved unpeeled tomatoes, non-whole or in pieces 5,199 5. Non-whole frozen peeled tomatoes 6. Tomato flakes 97,462 7. Tomato juice with a dry weight content of 7 % or more but less than 12 % : (a) with a dry weight content of 7 % or more but less than 8 % 7,574 (b) with a dry weight content of 8 % or more but less than 10 % 9,089 (c) with a dry weight content of 10 % or more 1 1,1 10 8. Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more 6,060 (b) with a dry weight content of 4,5 % or more but less than 5 % 4,797